PER CURIAM.
We reverse the sentence imposed upon defendant upon the revocation of his probation and remand for conformity of the sentence to the trial court’s oral pronouncement. The oral pronouncement imposed 120 days in the county jail, to be suspended when defendant brought current the amounts he owed for restitution and apparently costs of probation supervision. The written order and judgment of guilt indicated, however, that defendant was to be additionally placed on two years probation.
There is no merit in defendant’s additional contention.
Reversed and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and LEHAN and HALL, JJ., concur.